 
 

 

Ex6ellBb5-dk-00785-KJ Doc7-1 Filed a
UNITED STATES DEPARTMENT OF AGRICULTURE hl

 

oa RURAL HOUSING SERVICE
PROMISSORY NOTE
Type of Loan SECTION 502 SATISFIED
This day of 20
By:
Date: 07/13 20 06 - Title:

 

 

USDA, Rural Housing Services
1691 Hollywood Avenue

(Property Address)
Eustis , Lake FL

(City or Town) (County) (State)

BORROWER'S PROMISE TO PAY. in return for a loan that | have received, | promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors) ("Government") $ 119,450.00
(this amount is called “principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. | will pay
interest at a yearly rate of 5.7500 %. The interest rate required by this section is the rate | will pay both before
and after any default described below.

PAYMENTS. | agree to pay principal and interest using one of two alternatives indicated below:

| | } Sanuary 17 7 58
|. Principal and interest payments shall be temporarily deferred. The interest accrued to ——duiyo 2 ok

shall be added to the principal. The new principal and later accrued interest shall be payable in __394O regular amortized
installments on the date indicated in the box below. | authorize the Government to enter the amount of such new principal

yom here: $ la | ' 337 Yl Pthe amount of such regular installments in the box below when such amounts have been
‘ . determined, | agree to pay principal and interest in installments as indicated in the box below.

ll, Payments shall not be deferred. | agree to pay principal and interest in installments as indicated in
the box below.

 

 

—
| will pay principal and interest by making a payment every month. February (7 "7 v x
| will make my monthly payment on the “Beil Soy of each month beginning on August—+3 , 200% and
continuing for __ 39$,89 Fins. i will make these payments every month until | have paid all of the principal and interest

and any other charges Oe that | way owe under this note. My monthly payments will be applied to interest

before principal. If on , 2028" | still ove amounts under this note, | will pay those amounts in full on
that date, which is called the "maturity date." I? S
My monthly payment will be $ { oD 22. Y! / “1 will make my monthly payment at

noted on my billing statement or a different place if required by the Government.

 

 

 

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
of the Government and to its future regulations not inconsistent with the express provisions of this note.

 

__| According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control
/~sumber. The valid OMB contro! number for this information collection is 0575-0172. The time required to complete this information collection is estimated to

‘erage 15 minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and
-ompleting and reviewing the collection of information.
Ln :

1
oo

Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 2 of 19

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of___15__days
after the date it is due, | will pay a late charge. The amount of the charge will be 4 percent of my overdue
payment of principal and interest. | will pay this charge promptly, but only once for each late payment.

 

BORROWER'S RIGHT TO PREPAY. | have the right to make payments of principal at any time before they are due.

A payment of principal only is known as a "prepayment." When | make a prepayment, | will tell the Government in
writing that |am making a prepayment.

| may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that | owe under this Note. If | make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. | understand and agree that the Government may at any time assign this note without my

consent. If the Government assigns the note | will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION, | certify to the Government that | am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. | certify to the Government that the funds | am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, | will have to immediately pay off
the entire loan. ,

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. | agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that | can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, | will apply for and accept a loan in a sufficient amount to

pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT, | agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If | do not pay the full amount of each monthly payment on the date it is due, | will be in default. if lam in
default the Government may send me a written notice telling me that if | do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that | owe, and
any late charges. interest will continue to accrue on past due principal and interest. Even if, at a time when | am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government

full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 3 of 19

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
“given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
| give the Government a notice of my different address. Any notice that must be given to the Government will be given by

mailing it by first class mail to the Government at USDA Rural Housing Service, c/o Customer Service Branch

Post Office Box 66889, St. Louis, mo 63166 , OF at a different address if | am given a notice of that
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. lf more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that any

one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note. .

WAIVERS. | and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. “Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
application may result in the termination of program assistance currently being received, and the denial of
future federal assistange under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

SF Seal Seal

Borrower John S. Steinke Borrower

 

Sea} Seal
Borrower Borrower

 

RECORD OF ADVANCES
AM DATE AMOUNT

i)$

TOTAL $119,450.00

 

a a
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 4 of 19
=.

CFN 2006109460
Bk 3214 Pas 1131 - 11367 (épas)

ot DATES 0771972006 10250230 an
The form of this instrument was drafted by the
Office of the General Counsel of the United ‘TARE caine gts CLERK OF COURT
States Department of Agriculture, Washington, RECORDING FEES 52.50

D.C., and the. material in the blank spaces in the
U form was inserted by or under the direction of:

Moran & Shams P.A.
(Name)
lll N. Orange Ave. Ste 1200., Orlando, #1
(Address)
(Space Above This Line For Recording Data]

MORTGAGE

United States Department of Agriculture
Rural Housing Service

 

THIS MORTGAGE ("Security Instrument") is made on July 13, 2006

> « [Date]
The mortgagor is John S. Steinke, a single man

("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called

“Note”) which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument Principal Amount Maturity Date
07/13/06 $119,450.00 8/01/39

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment. assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage grant and
convey to Lender the following described property located in the County of LAKE

, State of Florida:

Lot 6, Homestead Hills, according to the plat thereof, recorded in Plat Book 57,
Pages 70 and 71 of the Public Records of Lake County Florida.

which has the address of 1691 Hollywood Avenue Eustis
[Street] [City}
Florida ZIP] 39726 ("Property Address");

 

According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
The valid OMB control number for this information collection is 0575-0172.. The time required to compleie this information collection is d to average 15
minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and
reviewing the collection of information.

 

 

 

Page | of 6
PURSUANT TO FEDERAL AND FLORIDA EXEMPTIONS, THIS INSTRUMENT IS EXEMPT FRO! * PAYMENT

OF INTANGIBLE PERSONAL PROPERTY TAX AND DOCUMENTARY STAMP EXCISE TAX. PUBLIC LAW
87-128, ATTORNEY GENERAL RULING 061-160.
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 . Page 5 of 19

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
grant and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower
warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

THIS SECURITY INSTRUMENT c ombines uniform c ovenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.

2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall
pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds")
for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on the
Property; (b) yearly leasehold payments or ground rents on the’Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not ‘to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.

The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
' by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may

not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender’ may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid on
the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits and
debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security. for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower
any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph 22,
Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.

3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges. ;

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices of

amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.

Page 2 of 6
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 _ Page 6 of 19

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in,
legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from
the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority o ver this S ecurity
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.

Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender’s fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.

5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term “extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the
amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower
subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain coverage
described above, at Lender's option Lender may obtain coverage to protect Lender's tights in the Property pursuant
to paragraph 7.

All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower. .

Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a notice
from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds.
Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security Instrument,
whether or not then due. The thirty (30) day period will begin when the notice is given.

Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies and
proceeds resulting from damage to the Property prior to the acquisition shail pass to Lender to the extent of the sums
secured by this Security Instrument immediately prior to the acquisition.

6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to be
dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest in
the Property or other material impairment of the lien created by this Security Instrument or Lender's security interest.
Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall comp!
with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shail
not merge unless Lender agrees to the merger in writing. .

7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcy, probate, for. condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
. Tights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this

Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.

Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear

interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to
Borrower requesting payment.

Page 3 of 6
Case 6:20-bk-Q0785-KJ Doc 7-1 Filed 02/26/20 . Page 7 of 19

8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and any
indebtedness secured hereby in full.

9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.

10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess pafd to Borrower.
Tn the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall be
reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums secured
immediately before the taking, divided by (b) the fair market value of the Property immediately before the taking.
Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair market value
of the Property immediately before the taking is less than the amount of the sums secured hereby immediately before
the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the
proceeds shall be applied to the sums secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to
make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the

- due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any
successor in interest of Borrower shall not operate to release the lability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy,

12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-
signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b) is
not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.

13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed to
the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be
given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.

14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with the
express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and are
irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to remedies
provided by law.

15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this Security
Instrument.

16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's

prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.

Page 4 of 6
Case 6:20-bk-Q0785-KJ Doc 7-1 Filed 02/26/20 .. Page 8 of 19

17, Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for
the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of race,
color, religion, s ex, national origin, disability, age, or familial s tatus, and (b) Borrower recognizes as illegal and
hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating to
race, color, religion, sex, national origin, disability, age or familial status.

18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.

19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this s ecurity instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.

20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate to
normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.

As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, “environmental! law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.

21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder. .

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured
by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the
parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment for the
benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid under the
note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of Borrower
incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the Property,
(c) upon application by it and production of this instrument, without other evidence and without notice of hearing of
said application, have a receiver appointed for the Property, with the usual powers of receivers in such cases, (d)
foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and remedies provided
herein or by present or future laws.

23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower, At foreclosure or other sale of all or
any part of the Property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of the
purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed above.

24, Borrower agrees that Lender will not be bound by any present or future state laws, (a) providing for
valuation, appraisal or exemption of the Property, (b) prohibiting maintenance of an action for a deficiency judgment
or limiting the amount thereof or the time within which such action must be brought, (c) prescribing any other statute
of limitations, (d) allowing any right of redemption or possession following any foreclosure sale, or (e) limiting the
conditions which Lender may by regulation impose, including the interest rate it may charge, as a condition of
approving a transfer of the Property to a new Borrower. Borrower expressly waives the benefit of any such state

- Page 5 of 6
Case 6:20-bk-80785-KJ Doc7-1 Filed 02/26/20. Page 9 of 19

laws. Borrower hereby relinquishes, waives, and conveys all rights, inchoate or consummate, of descent, dower, and
curtesy.

25. Attorneys' Fees. A s used inthis S$ ecurity Instrument and the Note, “attomeys' fees” shall include any
attorneys’ fees awarded by an appellate court,

CO) Condominium Rider C] Planned Unit Development Rider CO Other(s) [specify]

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through 6
of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument

 

 

(Seal) (Seal)
Borrower * Borrower
ACKNOWLEDGMENT
STATE OF FLORIDA
a

COUNTY OF Orange

The foregoing instrument was acknowledged before me this July 13, 2006

by John S. Steinke who

is(are) personally known to me or who has (have) produced Florida Drivers License

   

as identification and who di

v) not) take oe

‘NOTARY SIGNATURE

 

     
  
   
 

oer, CELESTE BLACK
a Ww MY COMMISSION # DD512053
NOTARY sf At orn EXPIRES: Jan. 29, 2010

17) 398-0153 Florida Notary Service.com
OR NOTART’STAMEPE

  

 

   

NOTARY NAME TYPED, PRINTED OR STAMPED

COMMISSION EXPIRES:

SERIAL NUMBER, IF ANY:

Page 6 of 6
 

 

Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 10 of 19

REAMORTIZATION AGREEMENT

Effective Date
June 17, 2011

The United States of America, acting through the Rural Housing Service,
United States Department of Agriculture (Lender), is the owner and
holder of a promissory note or assumption agreement (Note) in the
principal sum of $ 121337.46, plus interest on the unpaid principal of

5.75000% per year, executed by JOHN S STEINKE and
, {Borrower} dated January 17, 2007
and payable to the order of the Lender. the current outstanding balance
includes unpaid principal, accrued unpaid interest, unpaid advances and
fees. The total outstanding balance is §$ 122085.05.

 

In consideration of the reamortization of the note or assumption —
agreement and the promises contained in this agreement, the outstanding
balance is capitalized and is now principal to be repaid at 5.750008
per annum at $ 730.97 per month beginning July 17, 2011 and on
THE 17th DAY OF each succeeding month until the principal
AND INTEREST ARE PAID, EXCEPT THAT THE final installment of the
entire debt, if not paid sooner, will be due and payable on

July 17, 2039.

If the outstanding loan balance prior to reamortization was reduced
by a payment which was later determined to be uncollectible, Rural
Housing Service will charge: the account with an amount equal to the
uncollectible. payments. This’ amount is due and’payable on'the |" ”
effective’date it is charged to the account and May accrue interest
at the promissory néte rate. oe

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
and assessments which may attain priority over Lender's mortgage or deed
of trust (Security Instrument) as a lien on the secured property
described in the Security Agreement (Property); (b} yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or
property insurance premiums; and. (d) yearly flood insurance premiums, if
any. These items are called "Escrow Items.” Lender may, at any time,
collect and hold funds in an amount not to exceed the maximum amount a
lender for a federally related mortgage loan, may require for Borrower’s
escrow account under. the federal Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq.
("RESPA"), unless another law or federal regulation that applies to the
funds sets a lesser amount. If 50, Lender: may, at any time, collect and
hold’ funds in an amount not to exceed the lesser amount. Lender may
egtimate the amount of Funds due on the basis of ‘current data and -

reasonable estimates of expenditures of future Escrow. Items ‘or otherwise

invaccordance with applicable’ law.” -

 

 
wna Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 11 of 19

The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,

' instrumentality, or entity. Lender shall apply funds to pay the Escrow

Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds > and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender’s sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.

 

 

Borrower

 
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 .Page 12 of 19

SCHEDULE A

FILE NUMBER: 26-1910 POLICY NUMB AMOUNT: $119,450.00

1. Policy Date 07/19/06 at 10:50:30 am

2. Name of Insured:

United States Department of Agriculture, it’s successors an/or assigns

3. The title to the fee simple estate in said land is, at date hereof, vested in:

John S. Steinke, a single man

4. The mortgage and assignments, if any, covered by this policy are described as follows:
A mortgage from John S. Steinke, a single to United States Department of Agriculture, in the principal sum of

$119,450.00 dated July 13, 2006 and recorded July 19, 2006 in O.R. Book 03214, Page 1131-1136, Public Records of
Lake County, Florida.

5. The land referred to in this policy is situated in the County of LAKE, State of Florida, and is
described as follows:

Lot 6, Homestead Hills, according to the plat thereof, recorded in Plat Book 57, Pages 70 and 71
of the Public records of Lake County Florida.

THIS POLICY VALID ONLY IF SCHEDULE B IS ATTACHED. a

 

 

 

 

 

 

 

ISSUED BY
MORAN & SHAMS, P.A. po
os a
111 N. ORANGE AVENUE AC's Si ay
SUITE 1200 ORLANDO aL 1
Mailing Address City ~ e Zip
MF01044 SCHEDULE A MORTGAGE FORM

 

ORT OWNERS FORM 3501
Case 6:20-bk-00785-KJ Doc 7;1 Filed 02/26/20 Page 13 of 19

SCHEDULE BEB - PART 1

 
  

 
 
 

FILE NUM POLICY NUMBEI

This policy does not insure against loss or damage by reason of the following:

1. General or special taxes and/or assessments required to be paid in the year 2006 and subsequent years, which are
not yet due and payable.

2. State road right reservations (s) if any.

3. Oil gas and mineral rights reservations, if any.

4. Any lien provided by Chapter 159, F.S., in favor of any city, town, village or port authority for unpaid service
charge for service by any water, sewer or gas system supplying the insured land.

5. Reservations in favor of the State of Florida ss contained in Deed from the Trustees of the Internal Improvement
fund of the State of Florida filed in deed Book 227, Page 266 and Partial Transfer filed in O.R. Book 1416, Page
351, Public Records of Lake County, Florida.

6. Easements contained in deeds recorded in O.R. Book 1196, Page 1594, O.R. Book 1196, Page 1600, O.R. Book
1196, Page 1612, O.R. Book 1196, Page 1618 and O.R. Book 1196, page 1624, of the Public Records of Lake
County, Florida.

7. Subject to matters of plat of Homestead Hills according to the plat thereof as recorded in Plat Book 57, Pages 70
and 71, Public Records of Lake County, Florida.

8. Agreement to Annex recorded in O.r. Book 3115, Page 653, of the Public Records of Lake County, Florida.

9. Restrictions recorded in O.r. boo, 3083, Page 134, Public Records of Lake County, Florida, establish easements on
the land described herein and provide for monthly and/or annual maintenance assessment fees.

Note: Unless Schedule B, Part II is attached there are no subordinate matters that affect the title to the estate or
interest referred to in Schedule A.

 

MF01045 SCHEDULE B PART 1 MORTGAGE FORM
ORT MORTGAGE FORM 3502

 
Case 6:20-bk-09785-KJ Doc 7-1 Filed 02/26/20 Page 14 of 19

ee * a
GQ:
* sf
SCHEDULE B - PART II

rie nuMei POLICY SS

In addition to the matters set forth in Part 1 of this Schedule, the title to the estate or interest in the land described or referred

to in Schedule A is subject to the following matters, if any be shown, but the Company insures that the lien or charge of the
insured mortgage upon said estate or interest is prior to such matters:

1. A mortgage from John S. Steinke, a single to Lake County Florida , in the principal sum of $10,000.00 dated July 13, 2006
and recorded July 19, 2006 in O.R. Book 03214, Page 1137-1144, Public Records of Lake County, Florida.

2. A mortgage from John S. Steinke, a single to Lake County Florida, in the principal sum of $6,000.00 dated July 13, 2006
and recorded July 19, 2006 in O.R. Book 03214, Page 1145-1153, Public Records of Lake County, Florida.

 

MF01045 SCHEDULE B PART II MORTGAGE FORM
ORT MORTGAGE FORM 3502

Endorsement

VOID IF THE INSURED LAND IS NOT USED OR TO BE USED PRIMARILY FOR RESIDENTIAL PURPOSES

 
Case 6:20-bk-00785-KJ Doc el Filed 02/26/20. ~ Page 15 of 19

x nF a
ok To be attached to and become a part of Policy No, Republic
ok . National Title Insurance Company. The insuranc rsement is
* *k only effective if the land is used or is to be used Pp OF residential purposes.
ok se ok Eo The Company insures the Insured against loss or damage sustained by reason of lack

of priority of the lien of the insured mortgage over:

(a) any environmental protection lien which, at Date of Policy, is recorded in those records established under state Statutes at Date
of Policy for the purpose of imparting constructive notice of matters relating to real property to purchasers for value and without
knowledge, or filed in the records of the clerk of the United States district court for the district in which the land is located, except
as set forth in Schedule B; or (b) any environmental protection lien provided for by any state statute in effect at Date of Policy, except
environmental protection liens provided for by the following state statutes:

This endorsement is made a part of the policy and is subject to all of the terms and provisions thereof and of any prior endorsements
thereto. Except to the extent expressly stated, it neither modifies any of the terms and provisions of the policy and any prior
endorsements, nor does it extend the effective date of the policy and any prior endorsements,

nor does it increase the face amount thereof.

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY

A Stock Company

400 Second Avenue S., Minneapolis, Minnesota 55401
(612)371-1111

MORAN & SHAMS, P.A.

By: Rande K. Yeager President

 

 

ATTEST: Daniel Wold Secretary

ORT Form 3356(FL) - ALTA 8.1
(Environmental Protection Line) (3-27-87)

ENDORSEMENT
  

Case 6:20-Dk-00785-KJ Doc 7-1 Filed 02/26/20 Page 16 of 19

x To be attached to and become a part of Poli f Old Republic
* ** National Title Insurance Company. The owner of the
ke %K indebtedness secured by the insured mort ge sustained by
* reason of.
** ES

1. Any incorrectness in the assurance that, at date of policy:

a. There are no covenants, conditions or restrictions under which the lien of the mortgage referred to in Schedule A can be divested,
subordinated or extinguished, or its validity, priority or enforceability impaired,
b. Unless expressly excepted in Schedule B:

(1) | There are no present violations on the land of any enforceable covenants, conditions or restrictions nor do any existing improvements on the land violate
any building setback lines shown on a plat of subdivision recorded or filed in the public records.
(2) Any instrument referred to in Schedule B as containing covenants, conditions or restrictions on the land does not, in addition, (i) establish an easement

on the land; (ii) provide a lien for liquidated damages; (iii) provide for private charge or assessment; (iv) provide for an option to purchase, a right of first
refusal or the prior approval of 'a future purchaser or occupant.

@) There is no encroachment of existing improvements located on the land onto adjoining land, nor any encroachment onto the land of existing
improvements located on adjoining land.

(4) There is no encroachment of existing improvements located on the land onto that portion of the land subject to any easement excepted in Schedule B.

2. Any future violation on the land of an existing covenant, condition or resteiction Occurring prior to the acquisition of title to the estate or interest in the
land, provided the violation results in:
a. Impairment or loss of the lien of the insured mortgage; or
b. Loss of title to the estate or interest in the land if the insured shall acquire title in satisfaction of the ndebtedness secured by the insured
mortgage.
3. Damage to existing improvements (excluding lawns, shrubbery or trees)
a, Which are located on or encroach upon that portion of the land subject to any easement excepted in Schedule B, which damage results
from the exercise of the right to maintain the easement for the purpose for which it was pranted or reserved:
b. Which results from the future exercise of any right to use the surface of the land for the extraction or development of minerals excepted
from the description of the land or excepted in Schedule B.
4. Any final court order or judgment requiring the removal from any land adjoining the land of any encroachment excepted in Schedule B.
5. Any final court order or judgment denying the right to maintain any existing improvement on the land because of any violation of covenants,
conditions or restrictions or building setback lines shown on a plat or subdivision recorded or filed in the public records.
Wherever in this endorsement the words "covenants, conditions or restriction" appear, they shall not be deemed to refer to or include the terms, covenants,

provisions thereof and of any prior endorsements thereto., Except to the extent expressly stated, it neither modifies any of the terms and provisions of the policy
and any prior endorsements, nor does it extend the effective date of the policy and any endorsements, nor does it increase the face amount thereof,

  
 

Dated: OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
a Ai Stock Company
MORAN & SHAMS, PAM 400 Second Avenue South, Minneapoks, Minnesota 55401

(612) 371-1111

a a “ Lo

By: Rande K. Yeager President

 

Attest: Daniel Wold Secretary

ORI Form 3564
Florida Endorsement - Form 9
(Restrictions, Easements, Minerals) (1-7-91)

 
Case 6:20-Dk- 096 PeallenPOc 7-1 ~~ Filed 02/26/20 Page 17 of 19

VOID IF THE INSURED LAND IS NOT USED OR TO BE USED PRIMARILY FOR RESIDENTIAL PURPOSES

*K
* *
* Q * To be attached to and become a part of Policy No. P| of Old Republic
National Title Insurance Company.
* se ** The insurance afforded by this endorsement is only effective if the land is used or is to be

used primarily for residential purposes.

The Company insures the Insured against loss or damage sustained by reason of

lack of priority of the lien of the insured mortgage over:
(a) any environmental protection lien which, at Date of Policy, is recorded in those records established under
State statutes at Date of Policy for the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without knowledge, or filed in the records of the clerk of the United
States district court for the district in which the land is located, except as set forth in Schedule B; or

(b) any environmental protection lien provided for by any state statute in effect at Date of Policy, except
environmental protection liens provided for by the following state statutes:

This endorsement is made a part of the policy and is subject to all of the terms and provisions thereof and of any
prior endorsements thereto. Except to the extent expressly stated, it neither modifies any of the terms and

provisions of the policy and any prior endorsements, nor does it extend the effective date of the policy and any
prior endorsements, nor does it increase the face amount thereof.

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
A Stock Company

400 Second Avenue South, Minneapolis, Minnesota 55401
(612) 371 - 1111

MORAN & SHAMS, P.A.
By: Rande K. Yeager President

y

LEP

ORT Form 3356(FL) - ALTA 8.1
(Environmental Protection Lien} (3-27-87)

ATTEST: Daniel Wold Secretary

 

(06/01 DisplaySoft 70-WIN-1-FL-EPLI
Case 6:20-Dk-OG FR ten’ °° el Filed 02/26/20 \Page 18 of 19

VOID IF THE INSURED LAND IS NOT USED OR TO BE USED PRIMARILY F OR RESIDENTIAL PURPOSES

pred
* K
* Q * To be attached to and become a part of Policy No. pe of Old Republic
National Title Insurance Company.
* x * The insurance afforded by this endorsement is only effective if the land is used or is to be

used primarily for residential purposes.

The Company insures the Insured against loss or damage sustained by reason of

lack of priority of the lien of the insured mortgage over:
(a) any environmental protection lien which, at Date of Policy, is recorded in those records established under
State statutes at Date of Policy for the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without knowledge, or filed in the records of the clerk of the United
States district court for the district in which the land is located, except as set forth in Schedule B; or
(b) any environmental protection lien provided for by any state statute in effect at Date of Policy, except
environmental protection liens provided for by the following state statutes:

This endorsement is made a part of the policy and is subject to all of the terms and provisions thereof and of any
prior endorsements thereto. Except to the extent expressly stated, it neither modifies any of the terms and

provisions of the policy and any prior endorsements, nor does it extend the effective date of the policy and any
prior endorsements, nor does it increase the face amount thereof.

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
A Stock Company

400 Second Avenue South, Minneapolis, Minnesota 5540]
(612) 371-1111

MORAN & SHAMS, P.A.
wa By: Rande K. Yeager President

  

- VA Z ATTEST: Daniel Wold Secretary

—AZAAe =

ORT Fonn 3356(FL) - ALTA B.1

(Environmental Protection Lien) (3-27-87) (06/01 DisplaySoft 70-WIN-1-FL-BPLI)
Case 6:20-bk-00785-KJ Doc 7-1 Filed 02/26/20 Page 19 of 19

pe United States Department of Agriculture

Rural Housing Service

  

SUBSIDY REPAYMENT AGREEMENT
1. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan under
section 502 of the Housing Act of 1949 is repayable to the Goverment upon the disposition or nonoccupancy of the security
property. Deferred mortgage payments are included as subsidy under this agreement.

2. When | fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of title
and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred, interest
free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will not be
released nor the promissory note satisfied until the Government is paid in full. In situations where deferme

nt of recapture is an
option, recapture will be discounted 25% if paid in full at time of settlement.

3. Market value at time of initial subsidy $143,000.00 : less amount of Rural Housing Service (RHS) loans
$119,450.00 less amount of any prior liens $ 16 .000.00 equals my/our original equity.

$7,550.00 . This amount equals 5.279720 % of the market value as determined by
dividing original equity by the market value.

4. Ifall loans are not subject to recapture, or if all loans subject to recapture are not being paid, the amount to be recaptured is
computed according to the following formula. Divide the balance of loans subject to recapture that are being paid by the balance of
all open loans. Multiply the result by 100 to determine the percent of the outstanding balance of open loans being paid.

5.

 

months Average interest rate paid
joan 11 2.1 3.1 4.1 5.1 6.1
outstanding 1% 2% = 3% gy 5% «6% M% __>™%
0 - 59 50 50 50.50 44 32 22 i
60 - 119 50 50 50 49 42 31 21 ae
120 - 179 50 50 50 48 40 30 20 10
180 - 239 50 50 49 A2 36 26 18 09
240 - 299 50 50 AG 38 33 24 W7 .09
300 - 359 50 45 .40 34 .29 21 14 09
360 & up 47 40 36 31 26 19 13 .09

6. Calculating Recapture
Market value (at the time of transfer or abandonment)
LESS

Prior liens,

RHS balance,

Reasonable closing costs,

Principal reduction at note rate,

Original equity (see paragraph 3), and

Capital improvements (see 7 CER part 3550).
EQUALS

Appreciation value. (If this is a positive value, continue.)
TIMES

Percentage in paragraph 4 (if applicable),
’ Percentage in paragraph 5, and

Return on borrower's original equity (100% - percentage in paragraph 3).
EQUALS

Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
the amount of subsidy received.

Borrower agrees to pay recapture in accordance with this agreement.

 

Borrower Date

John S. Steinke | 07-13-2006

   

 

Borrow:

   

Date

 

 

 

07-13-2006

 

Accordifig to the Paperwork Reduction Act of 1995, no persons are required ta respond to a collection of information unless it displays a valid OMB control number. The valid
OMB control number for this information callection ix 0575-0172. The time required to complete this information collection is estimated to average 5 minutes per response,

including the time for reviewing instructions, searching existing data sources, Sathering and maintaining the data needed, and completing and reviewing the collection of
information.
